Citation Nr: 1821036	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-40 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation for unspecified anxiety disorder in excess of 10 percent disabling prior to January 15, 2015, and in excess of 30 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 7, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 

The Veteran reported that he is unable to work due to his unspecified anxiety disorder. See November 2014 substantive appeal. Because a TDIU rating is inherent in any claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), it has been added as an issue on the title page. Because the Veteran has been assigned a 100 percent rating for his service-connected prostate cancer, effective August 7, 2013, TDIU is moot and has been limited to prior to August 7, 2013. See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

During his July 2017 Board hearing, the Veteran testified that his anxiety symptoms worsened due to taking care of his ill wife. However, the record reflects that the Veteran has not been married since 1980. See July 2011 VA posttraumatic stress disorder (PTSD) examination; August 2016 VA psychological examination. The most recent VA psychological examination of record does not discuss the Veteran's recent reports of caretaking activities. See August 2016 VA examination. Therefore, in light of the contradicting evidence and reports increased severity, the Board will remand for a new examination. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Although the Veteran reported not receiving treatment since October 2016, see July 2017 Board hearing, it appears that VA treatment records from the start of the appeal period to January 2013 have not been sought. On remand, the AOJ should obtain such records.

The Veteran should be afforded proper notice of the requirements to be entitled to TDIU. See 38 U.S.C. § 5100 et seq.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disability from May 2010 to January 2013. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disability are associated with the record.

2. The AOJ should provide the Veteran appropriate notice of VA's duties to assist in regards to how to substantiate a claim for entitlement to TDIU.

3. After the above development has been completed, the AOJ should arrange for the Veteran to be examined to determine the current severity of his service-connected unspecified anxiety disorder. The Veteran's record must be reviewed by the examiner in conjunction with the examination and such review must be noted. The examiner should identify each symptom found. The examiner must specifically address the associated functional limitations and resulting expected impact on social and occupational functioning.

Specifically, the examiner must also discuss the Veteran's conflicting reports of taking care of his wife and having not been married since 1980. As appropriate, the examiner should also discuss the cause of the Veteran's reported worsening of symptoms since August 2016.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

